Citation Nr: 0712136	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  94-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
Syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and aide 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1988.  He also served in the United States Army Reserve from 
September 1979 to June 1987, although the dates of all 
periods of active duty, active duty for training, and 
inactive duty training during that period remain unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

In February 1997, the Board denied the claim and the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By a Memorandum Decision in May 
2000, the Court vacated the February 1997 decision and 
remanded the case to the Board for further development.

This appeal was remanded in December 2000 and April 2004 for 
further development.  Following the completion of the 
requested actions, the case was returned to the Board for 
further review.


FINDING OF FACT

Wolff-Parkinson-White Syndrome clearly and unmistakably 
existed prior to the veteran's active duty service, and it 
did not permanently increase in severity during such service.


CONCLUSION OF LAW

Wolff-Parkinson-White Syndrome was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 and 
December 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  The claims were thereafter readjudicated 
in the December 2006 supplemental statement of the case.  In 
December 2006 the RO provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

In August 1982, the veteran was admitted to Barnes Hospital 
for palpitations, chest pain, syncope, and complaints of 
chest "fluttering."  A history of palpations and syncope 
three years previously was noted.  This history was 
alternatively described as a three year term of heart 
fluttering.  Physical examination and inpatient care resulted 
in diagnoses of syncope of undetermined etiology, Wolff-
Parkinson-White Syndrome, Type B, and mitral valve prolapse.

Between August 1982 and September 1983, the veteran was 
periodically seen on an inpatient and outpatient basis for 
complaints of palpations.  A diagnosis of Wolff-Parkinson-
White Syndrome was made.

In October 1983, the veteran was seen for a quadrennial 
reserve physical examination.  The veteran was diagnosed with 
tachycardia, and he was noted to be receiving treatment from 
a heart specialist.

Between October 1983 and February 1986, the veteran continued 
to periodically be examined and treated on both an inpatient 
and outpatient basis by private health care providers for 
complaints relating to Wolff-Parkinson-White Syndrome.

In June 1986, the veteran reported palpations, light 
headedness, and pressure-type chest discomfort while on field 
operations with his reserve unit.  He was air-evacuated to 
Scott Air Force Base where an electrocardiogram was 
consistent with Wolff-Parkinson-White Syndrome, type B.  At 
discharge the diagnosis was Wolff-Parkinson-White Syndrome, 
type B, without significant hemodynamic compromise.

The service medical records for the veteran's period of 
active duty service do not include his enlistment 
examination.  A dental patient medical history created on 
June 23, 1987, 21 days after beginning active duty, notes a 
history of Wolff-Parkinson-White Syndrome.  No complaints or 
treatment pertaining to palpations, light headedness, 
syncope, or Wolff-Parkinson-White Syndrome were noted during 
the veteran's active duty service.  A discharge examination 
is not of record.

Since separation from active duty the veteran has 
periodically received inpatient and out patient treatment for 
Wolff-Parkinson-White Syndrome.

The veteran was afforded a VA compensation examination in 
June 1993. Wolff-Parkinson-White Syndrome was diagnosed.

At his hearing in November 1993, the veteran testified that 
he entered the Army reserves in September 1979 and that he 
first experienced heart problems in June 1983 while digging a 
foxhole during a two week period of active duty for training. 
The veteran indicated that he had experienced chest pain and 
was sent to an Army hospital, but no disorder was diagnosed.  
The veteran further testified that Wolff-Parkinson-White 
syndrome was first diagnosed in 1986, again during a period 
of active duty for training, while the veteran was being 
treated at an Army hospital for another episode of chest 
pain.  The veteran indicated that, in 1987, he was discharged 
from the Army reserves, and he enlisted in the Air Force.  
According to the veteran, sometime after his enlistment in 
the Air Force, he again experienced chest pain, at which 
point he was discharged from the Air Force for unsatisfactory 
performance.  The veteran testified that after his separation 
in August 1988, he sought treatment for what he characterized 
as his heart problems in December of that year through a 
private hospital.  He described his symptoms as including 
blackouts, chest pains, dizzy spells, and nausea, and he 
indicated that he had first been to that hospital in 1983 
after experiencing chest pains.  According to the veteran, he 
continued to suffer from symptoms, although he underwent 
surgery in approximately 1991.

A November 2003 VA examiner noted that it was clear from 
review of the veteran's medical records that ventricular pre-
excitation, also referred to as Wolff-Parkinson-White type B 
was present on the veteran's electrocardiogram at least as 
early as 1982.  It was noted that the veteran's active duty 
apparently began in 1987 but, based on electrocardiographic 
evidence of Wolff-Parkinson-White Syndrome as early as 1982, 
there was clear and unmistakable evidence that this condition 
existed prior to the beginning of active duty, if, in fact, 
that began in 1987.  

The medical records note that the veteran experienced 
symptoms of palpitations, lightheadedness, and chest 
discomfort in June 1986 and was hospitalized at Scott Air 
Force Base.  Several days later, he underwent an 
echocardiogram that was interpreted as being within normal 
limits with no mention either of structural heart disease or 
mitral valve prolapse.  In addition to the echocardiogram, a 
treadmill exercise stress test was conducted at Scott Air 
Force Base in June 1986 to an endpoint of fatigue after 16.5 
minutes of the Bruce protocol (about 20 metabolic equivalents 
(METs) exercise capacity) and a peak heart rate of 180 beats 
per minute (bpm) in sinus rhythm with ventricular pre-
excitation but no cardiac dysrhythmias.  The appellant 
experienced lightheadedness during the test, but maximum 
blood pressure was 160/80 which was a normal exercise 
response.  

Based on the exercise capacity more than 50 percent above 
average for age in 1986 and no abnormalities other than 
Wolff-Parkinson-White Syndrome on electrocardiograms, there 
was no evidence that the veteran suffered aggravation of 
ventricular pre-excitation by any kind of military service as 
of June 1986.

Medical records from Kessler Air Force Base, Mississippi and 
Tyndal Air Force Base, Florida for 1987 and 1988 note the 
previous diagnosis of Wolff-Parkinson-White syndrome and one 
of the notes from the dental clinic (dated August 1987) 
stated "no chest pains past two years."

The examiner noted the veteran subsequently experienced 
additional symptoms and eventually underwent radiofrequency 
catheter ablation of an accessory pathway in his heart at 
Barnes Hospital in 1990 and a cardiac pacemaker implantation 
at Barnes Hospital in the early 1990s, both of which were 
likely to be related to the previous diagnosis of Wolff-
Parkinson-White Syndrome.  The examiner noted that there was 
no good evidence that the Wolff-Parkinson-White Syndrome was 
aggravated by any kind of military service prior to June 
1987.  Furthermore, based on the examiner's review of the 
veteran's medical records, including the above information, 
the examining cardiologist opined that it was highly unlikely 
that the veteran's Wolff-Parkinson-White Syndrome increased 
in severity beyond its natural course during any period of 
military service prior to June 1987.  

Concerning the veteran's service the Air Force replied that 
he only performed active duty from June 1987 to August 1988 
with that service branch.  No active duty of active duty for 
training could be documented.
 
While the U.S. Army Reserve reported that the appellant did 
serve on active duty for training, there is no evidence that 
in June 1986 he was either on active duty or active duty for 
training.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. § 3.303.

The term "active service" includes active duty, any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury, and any period of 
inactive duty for training during which the veteran was 
disabled or died from an injury.  38 U.S.C.A. § 101(23) and 
(24).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The Court has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran served on active duty from June 1987 to August 
1988.  While the record also shows that he served enlisted 
into the reserve in September 1979, the appellant's DD-214, 
and later information received only reflects inactive duty 
service between September 1979 and June 1987, and that no 
active duty service was performed prior to June 1987.  
Further, there is no evidence of the appellant being treated 
for the disorder at issue during a period of active duty for 
training.  The dates of service performed by the veteran, as 
certified by the service department, are binding on VA.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  Accordingly, any grant 
of service connection under the controlling statute for the 
veteran's period of inactive duty service is limited to 
injuries which were incurred or aggravated therein.  38 
U.S.C.A. § 101(23) and (24), 1131.  A grant of service 
connection for the veteran's period of active duty service 
may, of course, be granted if the claimed disorder was 
incurred or aggravated while performing active duty.  38 
U.S.C.A. § 1131.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111.

Under VAOPGCPREC 3-03; 69 Fed.Reg. 25178 (2004), in order to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence that 
the disease or injury existed prior to service, and show by 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service.

According to 38 C.F.R. § 3.304(b) only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but such a statement is considered 
with all other evidence in determining if the disease or 
injury pre-existed service.  Harris v. West, 11 Vet. App. 456 
(1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000).  Determinations 
regarding the pre-existence of a disability should be based 
on medical judgment derived from accepted medical principles, 
and the clinical factors pertinent to the basic character, 
origin, and development of such injury or disease.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles regarding incurrence, symptoms, 
and course of the injury or disease, together with all other 
lay and medical evidence concerning the inception, 
development, and manifestations of the impairment.  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153.  Identical 
language is included in 38 C.F.R. § 3.306(a), the regulation 
implementing 38 U.S.C.A. § 1153.  In VAOPGCPREC 3-03, the 
General Counsel also determined, however, that 38 U.S.C.A. § 
1153, and 38 C.F.R. § 3.306, are not applicable in 
determining whether the presumption of soundness under 38 
U.S.C.A. § 1111 has been rebutted: "The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111."  VAOPGCPREC 3-03.  The determination by the General 
Counsel is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002).

Although VA's General Counsel has determined that the 
definition of "aggravation" located in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's New Riverside University Dictionary 86 (2nd Ed. 
1984).  After determining whether the presumption of 
soundness has been rebutted the Board will consider whether 
the veteran's Wolff-Parkinson-White Syndrome was "made worse" 
by his military service.

Analysis

Wolff-Parkinson-White Syndrome is the association of 
paroxysmal tachycardia (or atrial fibrillation) and 
preexcitation, in which an electrocardiogram displays a short 
P-R interval and a wide QRS complex which characteristically 
shows an early QRS vector (delta wave).  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1299 (26th ed. 1985).

As noted above, the veteran only served in an inactive duty 
capacity prior to June 1987.  Accordingly, as there is no 
competent evidence that Wolff-Parkinson-White Syndrome arose 
due to an injury sustained during such inactive duty service, 
service connection may not be granted for any Wolff-
Parkinson-White Syndrome demonstrated during his inactive 
duty service as a matter of law.

With respect to whether service connection may be granted 
based on the veteran's single term of active duty service the 
record shows that the appellant's entrance examination is not 
available.  Hence, he is entitled to the presumption of 
soundness with respect to his heart.  As the numerous 
preservice treatment records show, however, it is clearly and 
mistakably manifest that the veteran had Wolff-Parkinson-
White Syndrome prior to active duty.  As such, service 
connection may be granted if Wolff-Parkinson-White Syndrome 
is shown to have been aggravated during the period between 
June 1987 and August 1988.  The pertinent service medical 
records do not reveal any complaints or treatment for Wolff-
Parkinson-White Syndrome.  A November 2003 VA cardiologist 
reported that it was clear from the records that the 
veteran's ventricular pre-excitation, also referred to as 
Wolff-Parkinson-White type B was present on his 
electrocardiogram as early as 1982.  After review of all the 
evidence of record, the examiner opined that there was no 
good evidence that the veteran's Wolff-Parkinson-White 
Syndrome was aggravated by any kind of military service prior 
to 1987.  Furthermore, he reported that based upon the 
veteran's medical records, it was highly unlikely that his 
Wolff-Parkinson-White Syndrome increased in severity beyond 
its natural course during any period of military service 
prior to June 1987.  

In the absence of competent evidence showing that the 
preexisting disorder actually worsened while on active duty 
or during a recognized term of active duty for training, and 
in light of the clear and unmistakable evidence opining that 
it did not, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board observes that the veteran complained at his hearing 
that the claims file did not contain records documenting 
periods of reserve training.  While vigorous attempts have 
been made to secure service records for this period, the 
Board concludes that further development would not lead to 
documents which would be "facially relevant and material to 
the claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(emphasis added).  In this respect, the service department 
has certified that all service prior to June 1987 was 
performed while in an inactive duty for training capacity.  
As such, because Wolff-Parkinson-White Syndrome is not shown 
by competent evidence to have been incurred as the result of 
an injury, further development would not lead to a materially 
different outcome.  38 U.S.C.A. § 101 (23) and (24).  


ORDER

Service connection for Wolff-Parkinson-White Syndrome is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


